Citation Nr: 0929544	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) in 
Winston-Salem, North Carolina rating decision, which denied 
the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has 
been associated with the claims folder.


FINDINGS OF FACT

The Veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
Veteran's claimed in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in May 2005, June 2005, and August 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised in the May 2005 and June 2005 letters that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The May 2005 letter also 
advised him of the need to provide detailed information 
regarding his claimed in-service stressors, and a 
questionnaire to assist him in providing such information.  
The May 2005 letter also advised him of the type of 
information that could assist in corroborating his in-service 
stressors.  

The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In the May 2005 letter, the RO included a 
PTSD Questionnaire, requesting specific information regarding 
the Veteran's alleged in-service stressors.  The Veteran 
completed and returned the Questionnaire, but he provided no 
full names of others involved, dates or place of occurrence, 
or any specific details of the claimed stressors.  The RO, 
therefore, sent the Veteran a letter dated in June 2005, 
which included a second request for specific information 
regarding the alleged stressors.  The Veteran responded, 
including significantly more information regarding the 
alleged stressors.  Unfortunately, the information provided 
still did not contain the degree of specificity required to 
attempt to verify the alleged in-service stressors.  Attempts 
to elicit the necessary specific information during the March 
2009 Board hearing were also unsuccessful.   
 
The August 2006 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In this case, as discussed in more 
detail below, the relevant and determinative issue of the 
claim is corroboration of the alleged in-service stressors. 
An examination would show nothing other than a diagnosis of 
PTSD, but would not confirm that the alleged stressors 
actually occurred.  Therefore, it would be futile to delay 
appellate consideration of this claim to develop evidence 
that is clearly not determinative and would not substantiate 
the claim. 

As will be discussed below, the Board also notes that the 
record contains a diagnosis of schizophrenia.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  However, the record does 
contain any lay or medical evidence suggesting a continuity 
of symptomatology since service, or competent evidence 
otherwise linking schizophrenia to service.  Therefore, as 
there is no competent evidence suggesting an association 
between that disability and service, the Board finds that a 
VA examination or opinion is not necessary on that issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
(1) the thought of going into the military, (2) using illegal 
drugs during the military, (3) being onboard ship during two 
typhoons, and (4) seeing dead and/or injured soldiers all 
contributed to his PTSD.  As will be discussed in detail 
below, the Veteran has also submitted documents discussing 
having undergone painful dental treatment in service.

The Board also notes in passing that the Veteran has claimed 
as a stressor seeing extraterrestrials on at least two 
occasions during service.  He has also characterized these 
incidents as possibly being a visitation by God or an angel.  
The Board acknowledges the Veteran's clearly sincere belief 
in his claim of seeing extraterrestrials during service; 
however, as such events are inherently unverifiable, the 
Board will limit discussion to the previously referenced 
stressors.  In this regard, the Veteran contends the 
experiences noted above caused or contributed to his PTSD, 
the symptoms of which the Veteran reports include feelings of 
hopelessness, helplessness, and worthlessness.   

The Board notes that the Veteran has been given a diagnosis 
of PTSD.  Thus, the pertinent inquiry is whether he was 
exposed to combat, and, if not, whether there is evidence 
corroborating one of his claimed in-service stressors.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a Veteran's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991). 
 
The Veteran's DD-214 indicates an MOS of the civilian 
equivalent of Laundering Occupations and over seventeen (17) 
months of foreign or sea service, a portion of which was in 
Vietnam.  In this case, the Veteran has not reported any 
alleged in-service stressors that were combat-related.  Nor 
does the Veteran argue that he served in combat.  Moreover, 
the Veteran's DD-214 does not indicate any medals or awards 
for service in combat.  Based on the foregoing, the Board 
concludes the Veteran did not engage in combat. 
 
Therefore, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The Board notes that the RO 
provided the Veteran with a letter dated in May 2005 
requesting he detail the specific alleged stressors, 
including specific dates and locations.  The Veteran 
responded with a statement detailing several alleged 
stressors.    

As to the Veteran's claimed stressor of thoughts related to 
joining the military, the Veteran submitted a statement 
alleging a fear of being drafted and sent to combat in 
Vietnam.  The Veteran claims that he voluntarily joined the 
Navy to preempt his being drafted for combat service in 
Vietnam.  The Veteran does not allege that he served in 
combat, but does observe that he served in Vietnam.  The 
Board notes, however, that mere presence within a combat zone 
has been established as not a sufficient stressor for a 
diagnosis of PTSD.  See, e.g., Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993) (holding that a veteran seeking service 
connection for PTSD may not rely on mere service in a combat 
zone to support a diagnosis of PTSD, but requiring a specific 
incident during service). 

At to the Veteran's allegations of seeing injured and dead 
persons during service, the only specific reference to such 
in the Veteran's voluminous statements is to seeing partial 
and full amputees in Da Nang.  The Veteran has provided any 
specific timeframe when the alleged incident occurred, or 
other details that would allow for verification of this 
stressor. 

As the Veteran's response to the May 2005 letter did not 
include all necessary dates, locations, or specifics 
regarding the alleged stressors, the RO sent a second letter 
dated in June 2005 requesting more specific information.  The 
Veteran provided more specific information as to his claims 
of starting his illegal drug use and experiencing two 
typhoons onboard ship.  The Veteran claimed his illegal drug 
use began in February 1969 in the Philippines, when a young 
lady tossed two objects in his mouth and he was forced to 
swallow to keep from choking.  The Veteran did not provide 
the names of any civilians or soldiers who witnessed this 
event or any other means by which the stressor could be 
verified.  The Veteran noted that he experienced at least one 
and possibly both typhoons while serving aboard the U.S.S. 
Estes.  But the Veteran could not provide a timeframe when 
this occurred, writing a question mark on the date line for 
that stressor.  The Veteran did state elsewhere that he only 
served overseas between January 1969 and June 1969, 
suggesting that the events occurred sometime during that 
period.  The Veteran's response did not address his other 
claimed stressors.

As explained above, the Veteran was given multiple 
opportunities to provide specific details regarding his 
alleged in-service stressors.  He was in service for nearly 
two (2) years and without more specifics of approximately 
when, where and what his claimed stressors were, further 
investigation by the RO to verify his alleged stressors would 
be nothing short of a fishing expedition.  
 
Although the Board sympathizes with the Veteran, it is 
ultimately his responsibility to substantiate his 
allegations, or to at least provide VA sufficient detail so 
as to attempt to verify his claimed in-service stressors.  
Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty and there is no 
independent verification of his reported in-service 
stressors.  

In reaching this conclusion, the Board did consider the 
Veteran's detailed written description of having undergone 
painful dental treatment.  Specifically, Veteran alleges that 
he was treated for multiple cavities in service and claimed 
that the local anesthetic used, at least on some occasions, 
was unsuccessful at preventing the Veteran from feeling pain.  
The Veteran's service treatment records reflect that he had 
approximately twelve (12) cavities filled between September 
1968 and October 1968.  Thus, there is no doubt dental 
treatment did occur.  However, these treatment records do not 
reflect any reports of pain during the fillings.  Moreover, 
the Veteran's own statements suggest that the fillings were 
not significantly traumatic events.  In describing the 
aftereffects of the fillings, the Veteran stated, "I 
somehow, soon afterwards, came to peace within myself, and 
now that all of this was a moment of the past, nothing much 
was thought of the experience, but another that will never be 
forgotten."  An annual examination while in the Reserves 
noted severe tooth or gum trouble, but did not discuss that 
trouble in any detail.  The Board notes the Veteran has 
alleged only the in-service dental treatment itself and not 
alleged ongoing tooth or gum trouble as a PTSD stressor.

The Board is cognizant that it is not competent to supplement 
the record with its own unsubstantiated medical conclusions, 
and that the sufficiency of a stressor to support a diagnosis 
of PTSD is generally a medical determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Cohen, 
supra.  The Board is also aware that, in assessing whether a 
stressor is sufficient to trigger PTSD, a subjective standard 
is applied which requires that "the person's response to the 
stressor involve intense fear, helplessness, or horror."  
Thus, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic 
event that would not necessarily have the same effect on 
"almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).  

However, despite the fact that the Veteran has submitted 
documents describing having undergone painful dental 
treatment in service, his own description of such treatment 
shows that it was merely routine treatment in nature.  He has 
not described an event that could even be remotely described 
as having involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, nor has he characterized his own response as having 
involved intense fear, helplessness, or horror.  Therefore, 
given the routine and benign nature of the dental treatment 
he received in service, as both he has described it, and as 
it is documented in his treatment records, the Board believes 
that this is an unusual instance in which the Board is able 
find a stressor insufficient to support a finding of PTSD 
without requiring specialized medical knowledge or skill.

Finally, the Board observes that although the Veteran 
specifically claimed service connection for just PTSD, the 
record also reflects that he has been diagnosed with 
schizophrenia.  The Court has recently held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found 
that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  See Clemons, 23 Vet. App. 1, 8 (2009).

Therefore, the Board has considered whether or not service 
connection may be warranted for schizophrenia.  However, the 
record is negative for any complaints or findings of any 
psychiatric disorder in service, or of any psychosis having 
manifested within one year of separation.  In addition, 
although has identified several in-service stressors that he 
believes led to PTSD, there is no credible evidence of actual 
psychiatric symptomatology manifested while he was on active 
duty.  As noted, the Board recognizes that the Veteran 
reported having been visited by extraterrestrials or an angel 
while on active duty.  However, the Board finds such 
assertions to be inherently incredible, and, particularly 
when offered decades after separation, the Board further 
finds that such testimony cannot service to establish 
credible evidence of a continuity of symptomatology such as 
delusions or hallucinations since service.  As there is no 
competent evidence otherwise linking the current 
schizophrenia to service, the Board finds that the 
preponderance of the evidence is against granting service 
connection for schizophrenia.

In summary, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty and there is no 
independent verification of his reported in-service stressors 
that could support a diagnosis of PTSD.  As noted, his 
schizophrenia has also not been shown to have had its onset 
in service, or to be otherwise related to service.  As there 
is no such evidence in this case, the preponderance of the 
evidence is against the claim, and it must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


